Citation Nr: 0410354	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back disorder 
with degenerative changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative changes of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from January 25, 1991 
to June 28, 1991.

This matter comes before VA Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision that granted a 20 
percent rating for the service-connected low back disorder, but 
denied increased ratings for hypertension and a right knee 
disability, as well as a total rating based on unemployability due 
to service-connected disability.  This case was remanded by a 
decision of the Board dated in October 2000.  

By a decision entered in December 2002, the Board denied all 
issues on appeal.  The veteran appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  In August 
2003, the veteran's representative and the VA Office of General 
Counsel filed a joint motion to vacate the prior Board 
determination.  By Order dated in August 2003, the Court granted 
the joint motion, vacated the Board's December 2002 decision, and 
remanded the case to the Board for further action in accordance 
with the Order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

The veteran contends that his service-connected low back disorder, 
right knee disability and hypertension are more disabling than 
reflected by the currently assigned disability evaluations and 
warrant higher ratings.  

The record reflects that the veteran has sought regular VA 
outpatient treatment.  However, the most recent clinic notes date 
only through September 2000.  As well, the appellant may also have 
received treatment from other providers during this time and 
should be requested to provide the names and dates of treatment, 
if any.

The Board observes in this instance that the veteran has not had a 
disability evaluation of his hypertension and his service-
connected orthopedic problems for VA compensation and pension 
purposes since February 2001.  The Board is of the opinion that 
more current and comprehensive VA examinations of the service-
connected disorders are required in this instance to ascertain any 
and all pathology, and the degree and extent of all associated 
symptomatology, in accordance with the governing schedular 
criteria.

Additionally, the Board points out that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002) was promulgated which obligates VA to heighten its 
duty to assist the veteran.  In this regard, the Board points out 
that the basis for the joint motion to vacate the prior Board 
decision was because the duty-to-assist notification did not 
adequately convey to the appellant what the evidence had to show 
for a favorable resolution of the claim, and the allocation of the 
burden of producing evidence; that is, which evidence VA will 
obtain and which evidence the veteran must provide in support of 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO should thus provide the veteran with the appropriate notice 
under the VCAA.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should specifically inform the veteran of the evidence 
and information necessary to substantiate his increased rating 
claims, of any evidence and information that he should provide in 
support of the claims, and the assistance that the RO will provide 
in obtaining evidence and information on his behalf.  The RO must 
also review the claims file and ensure that all VCAA notice 
obligations have been satisfied in accordance with the recent 
decisions in Quartuccio, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other applicable legal 
precedent. 

2.  The appellant should be contacted and asked to identify all VA 
and non-VA health care providers who have treated him for his 
service-connected low back disorder, right knee disability and 
hypertension since 1998.  Complete clinical records should be 
obtained from each health care provider the appellant identifies, 
if not already of record.

3.   The RO should retrieve all of the veteran's VA inpatient and 
outpatient clinical records dating from September 2000, and 
associate them with the claims folder.  

4.  After an appropriate period of time for receipt of any 
additional evidence from the above requests for information, the 
veteran should be scheduled for a special VA orthopedic 
examination to ascertain the extent of any and all disability 
associated with the service-connected low back and right knee 
disorders.  All indicated tests should be performed, and all 
clinical findings should be reported in detail and correlated to a 
specific diagnosis(es).  The claims file and a copy of this remand 
must be made available to the physician designated to examine the 
veteran.

The examiner should provide findings as to whether there is 
objective evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination associated with the low back 
and right knee.  If pain on motion is observed, the examiner 
should indicate the point at which pain begins.  He or she should 
indicate whether, and to what extent, the veteran experiences 
likely functional loss due to pain and/or any of the other 
symptoms noted above during flare-ups and/or with repeated use to 
the extent possible.  The examiner should express such functional 
loss in terms of additional degrees of limited motion of the low 
back and right knee.  The examiner is also asked to furnish an 
opinion as to whether the veteran is unable to work on account of 
his service-connected low back and right knee disorders, or any 
medication taken therefor. 

5.  The veteran should also be scheduled for a special VA 
cardiovascular examination to ascertain the current status of the 
service-connected hypertension.  All clinical findings should be 
reported in detail.  The claims file and a copy of this remand 
must be made available to the physician designated to examine the 
veteran.  The examiner should describe any symptoms associated 
with hypertension, and provide an assessment as to the severity of 
such symptoms, in terms of whether they are "definite," 
"moderately severe," or "severe."  The examiner is also asked to 
furnish an opinion as to whether the veteran is unable to work on 
account of his service-connected hypertension, or any medication 
taken therefor.  

Both examiners should set forth all examination findings, along 
with the complete rationale for any opinion expressed and 
conclusion reached, in a printed (typewritten) report.

6.  Following completion of the foregoing, the RO must review the 
claims folder and ensure that the requested development has been 
completed in full.  If the examination reports do not include 
fully detailed descriptions of pathology or adequate responses to 
the specific opinions requested, the report must be returned to 
the examiners for corrective action.  38 C.F.R. § 4.2 (2003). 

7.  Thereafter, if otherwise in order, the RO should readjudicate 
the appellant's claims of entitlement to higher ratings for the 
service-connected low back disorder, right knee disability and 
hypertension based on all the evidence of record and all governing 
legal authority, including the VCAA.  If the benefits sought on 
appeal remain denied, the appellant and his representative should 
be furnished a supplemental statement of the case and be given an 
appropriate opportunity to respond thereto.  Thereafter, the 
claims folder should be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





